FILED
                             NOT FOR PUBLICATION                            JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT SMITH,                                    No. 11-16537

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00011-LRH-
                                                 RAM
  v.

TASHINA SANDOVAL, CCWS I, ESP;                   MEMORANDUM *
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Robert Smith, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. §§ 1983 and 1985 action alleging that

defendant prison officials violated his First, Eighth, and Fourteenth Amendment


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
rights when they continued to classify him as a gang affiliate despite his alleged

disassociation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th

Cir. 2000). We may affirm on any ground supported by the record. Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Smith’s First Amendment free

association claims because the prison’s classification of Smith reasonably related

to legitimate penological interests and Smith’s complaint indicates that he has

associated with the gang in the past. See Stefanow v. McFadden, 103 F.3d 1466,

1472 (9th Cir. 1996) (prison actions affecting First Amendment rights are

permissible when reasonably related to legitimate interest of prison security); see

also Bruce v. Ylst, 351 F.3d 1283, 1289 (9th Cir. 2003) (“It is clear . . . that prisons

have a legitimate penological interest in stopping prison gang activity.”).

      Smith’s Fourteenth Amendment due process claims were properly dismissed

because Smith failed to identify any liberty interest associated with his

classification as a gang affiliate. See Sandin v. Connor, 515 U.S. 472, 484 (1995)

(liberty interest arising from state laws or policies “will be generally limited to

freedom from restraint which . . . imposes atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life”).


                                            2                                     11-16537
      Smith’s Eighth Amendment claims were also properly dismissed because

Smith failed to allege “that he is incarcerated under conditions posing a substantial

risk of serious harm.” See Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(explaining that, to state an Eighth Amendment claim, a prisoner must allege an

objectively serious deprivation).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                          3                                    11-16537